395 So.2d 682 (1981)
AMERICAN GENERAL INVESTMENT CORPORATION
v.
ST. ELMO LANDS et al.
No. 81-C-0141.
Supreme Court of Louisiana.
February 20, 1981.
Denied.
CALOGERO, J., concurring.
I would be inclined to grant the writ to consider reinstating the trial court judgment which among other things would permit relators' litigating in these proceedings the intervention claim against plaintiff and defendant for attorney's fees, rather than requiring institution of a new lawsuit. I concur in the denial, however, because relator in his assignments of error and arguments does not complain of that feature of the Court of Appeal's judgment.